Memorandum; While the record of proceedings of December 12, 1962 purport to show that appellant was represented by an attorney upon the hearing of the charge of violation of probation, it now conclusively appears that the record is in error and defendant at that time neither had counsel nor was advised of his right thereto. A new hearing is required on the charge at which defendant is entitled, if he so requests, to have counsel assigned. (Cf. People v. Hamilton, 26 A D 2d 134; People v. Reynolds, 25 A D 2d 487.) (Appeal from order of Monroe County Court denying, without a hearing, motion to vacate a judgment of conviction for violation of probation rendered January 9, 1963.) Present — Williams, P. J., Bastow, Henry and Del Veeehio, JJ.